Citation Nr: 1003662	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-12 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with paracentral disc herniation 
at L4 to L5 with radiculopathy to the left lower extremity.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had twenty years of active and honorable service, 
dating from August 1981 to August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Huntington, West Virginia Regional Office (RO).  The Veteran 
is an employee of the RO in Roanoke, Virginia.  

The Board notes that additional private medical records were 
received in this case subsequent to the issuance of the 
statement of the case.  However, initial RO consideration of 
this evidence was waived by the Veteran's representative in 
the January 11, 2010 informal hearing presentation.  Also, 
additional correspondence and evidence was received from the 
Veteran's senator at the Board on January 5, 2010.  It is 
unclear as to whether the waiver encompasses this additional 
evidence.  However, a review of this evidence shows that 
every single item consists of copies of evidence that had 
previously been submitted and considered by the RO.  
Therefore, the Board may proceed with adjudication of the 
Veteran's appeal without returning the claim to the RO for 
initial consideration and without fear of prejudice.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  Service treatment records show that the Veteran was seen 
in February 1994 for complaints of low back pain after a poor 
parachute landing; an examination revealed congenital 
sacralization of the left half of L5 without evidence of 
traumatic changes and the service treatment records are 
negative for subsequent complaints or treatment for low back 
problems. 

2.  The Veteran was involved in a motor vehicle accident in 
April 2000 without any contemporaneous complaints of low back 
pain. 

3.  The Veteran was initially seen post service for low back 
pain in February 2003 when he presented with a four day 
history of low back pain with radiation into the buttock and 
left leg; subsequent examinations revealed the presence of a 
herniated disc at L4 to L5.  

4.  The sacralization of L5 noted in service is a congenital 
defect and there is no evidence of aggravation of this defect 
by way of superimposed injury in service. 

5.  The only qualified medical opinion of evidence is an 
opinion from a VA examiner dated January 2006 who states that 
the Veteran's current degenerative disc disease was not 
caused by or the result of any of the problems that occurred 
during active service. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with 
paracentral disc herniation at L4 to L5 with radiculopathy to 
the left lower extremity was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with VCAA notification 
letters in September 2003 and October 2003.  These letters 
each told the Veteran what evidence was needed to 
substantiate the claim for service connection for his back 
disability.  The Veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  These letters were provided to the 
Veteran prior to the initial adjudication of his claim in 
February 2004.  They meet the requirements of Pelegrini as 
well as the first three elements of Dingess.  

The Veteran was not provided with notification regarding the 
assignment of disability evaluations or effective dates until 
a letter dated June 2006.  As this notice came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that it must precede the 
adjudication.  However, neither the Veteran nor his 
representative has identified how the failure to provide this 
information earlier has harmed the appeal.  The Board finds 
that failure to provide this information earlier does not 
result in any prejudice to the Veteran's claim.  As his claim 
will be denied, neither a disability evaluation nor an 
effective date will be assigned.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Therefore, the Board finds that the 
duty to notify has been met.  

The Board further finds that the duty to assist has been met.  
All service treatment records have been obtained, and there 
is no contention or other indication that there are any 
service treatment records that are not in the claims folder.  
All VA and private medical records have also been obtained.  
The Veteran was afforded a VA examination of his disability.  
In addition, his records were forwarded to a VA physician in 
order to obtain an opinion as to the etiology of his claimed 
disability.  The Veteran has declined his right to a hearing.  
Therefore, the Board will proceed with consideration of his 
claims on the merits. 

Service Connection

The Veteran contends that he has developed a low back 
disability as a result of active service.  He notes that he 
was treated for low back pain following a parachute jump in 
1994.  The Veteran also notes that he was involved in a motor 
vehicle accident during service in 2000 and that service 
connection has been established for other residual injuries 
as a result of this accident.  The Veteran believes that his 
current back disability is related to either the 1994 
parachute jump incident, the cumulative effect of many other 
jumps, or the 2000 motor vehicle accident.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's personnel records confirm that he was a 
parachutist.  He has submitted evidence to show that he 
underwent many parachute jumps.  

A review of the service treatment records shows that the 
Veteran was seen for complaints of low back pain for two days 
following a poor parachute landing in February 1994 (one 
associated record is dated February 1993, apparently in error 
as other records show the jump was in February 1994).  It was 
indicated that he had shoulder, buttocks and feet complaints 
as well.  An X-ray study revealed sacralization of the left 
half of L5.  This was noted to be within normal limits and an 
anatomic variant.  The examiner stated that there were no 
traumatic changes detected.  There is no indication of 
further complaints or treatment for the low back in service 
subsequent to February 1994.  There is no indication that 
there were any limitations in duty and in fact he did 
subsequent jumps.

Private medical records from April 2000 note that the Veteran 
was treated following a motor vehicle accident in which his 
car had been rear ended.  He complained of pain in the neck 
and shoulder.  These records state that the Veteran was not 
having any low back pain or true radicular symptoms.  
Additional private medical records dated through July 2000 
show that the Veteran continued to be followed and to undergo 
physical therapy for the residuals of this motor vehicle 
accident.  However, these records do not contain any 
reference to low back pain.  

A March 2001 Report of Medical Examination found that the 
Veteran's spine was normal.  However, this report also 
includes an apparent reference to back pain, and further 
notes a history of physical therapy and traction for 
treatment of the back, neck and shoulder in April 2000.  A 
Report of Medical History also dated March 2001 shows that 
the Veteran checked "yes" for a history of recurrent back 
pain or any back problems.  The comments section states that 
this was a reference to the April 2000 motor vehicle accident 
and states that he was not fully recovered.  The explanation 
section also made reference to the jump injury in 1994 from 
which reportedly there had not been full recovery.

The post service medical records show that the Veteran was 
initially seen for complaints of low back pain in February 
2003, at which time he presented with a four day history of 
low back pain with pain down the buttock and radiating to the 
left leg into the left foot.  He was noted to have had one 
previous episode of back pain which had been treated.  There 
was no history of complaints since service.  An X-ray study 
showed sacralization of L5 with a false joint in the sacrum.  
The examiner suspected that this was congenital as opposed to 
any old trauma and that it may or may not be related to the 
current pain.  

Additional post service medical records from both private and 
VA sources show that the Veteran continued to be followed for 
his low back pain with radiation into the lower extremities.  
A June 2003 VA magnetic resonance imaging study (MRI) 
identified a left paracentral focal disc protrusion at L4 to 
L5.  This caused a focal narrowing of the thecal sac 
resulting in a severe degree of central canal stenosis.  The 
impression included left paracentral focal disc protrusion at 
L4 to L5, and degenerative disc at level L4 to L5, as well as 
partial sacralization of L5.  

The Veteran was afforded a VA examination in January 2004.  
He was noted to have a history of low back pain following a 
parachute jump in 1994.  The Veteran further suspected that 
the 2000 motor vehicle accident may have contributed to his 
current disability.  On examination, the Veteran reported 
constant pain in the low back with radiation into the left 
leg and foot of such severity that it was difficult to wear 
shoes.  The June 2003 MRI was reviewed.  After the completion 
of the examination the diagnoses included degenerative joint 
disease of the lumbar spine with paracentral disc herniation 
at L4 to L5.  The examiner did not express an opinion as to 
the etiology of this disability.  

Treatment for the Veteran's low back disability continued 
subsequent to January 2004 and into 2005.  In September 2004, 
the Veteran reported that he had experienced back pain since 
a 1994 parachuting injury.  His pain had increased with 
radiation into the left foot following the motor vehicle 
accident in 2000.  

November 2005 private medical records note by way of history 
that the Veteran had been referred for lower back and lower 
extremity symptoms for the past 11 years.  He had a history 
of injury while parachuting in the Army in 1994 at which time 
he was diagnosed with having some back difficulty, which was 
treated conservatively.  Additional private medical records 
show that the Veteran underwent surgery for decompression at 
L4 to L5 in December 2005.  

In January 2006, the RO forwarded the Veteran's claims folder 
to a VA examiner in order to obtain an opinion regarding the 
etiology of the Veteran's current low back disability.  The 
claims folder was reviewed by the examiner as directed.  
Service connection for degenerative arthritis of the cervical 
spine was noted to have been established.  The Veteran was 
further noted to have been a parachutist during service, and 
he believed that congenital sacralization of L5 in tandem 
with parachute jumps had caused his current back condition or 
that other trauma in service had resulted in the current 
degenerative disc disease.  The examiner reviewed the 
Veteran's personnel records and noted that there was evidence 
to show he made a number of parachute jumps.  The February 
1994 injury and medical findings were noted.  The Veteran was 
also noted to have been in a motor vehicle accident which he 
believed contributed to his back pain.  Specific reference 
was also made by the examiner to other medical records, 
including February 1994 service treatment records, the 
February 2003 treatment records, the June 2003 MRI, and the 
January 2004 VA examination.  

After a review and discussion of the claims folder, the 
January 2006 examiner opined that the Veteran does have 
congenital false joint of the sacralization area of L5 with 
no evidence of trauma noted in the reports.  This was below 
the site of disc problems and more likely than not would not 
be the cause of that problem.  Instead, the January 2006 
examiner agreed with the findings in the record that the 
source of the Veteran's pain was the disc protrusion at L4 to 
L5.  The examiner stated that any symptoms associated with 
the sacralization of L5 to S1 would be in a different area of 
the back and leg than was currently noted.  

The January 2006 examiner further opined that he agreed with 
the statement in the February 2004 rating decision that 
although the Veteran currently had a diagnosis of 
degenerative disc disease, lumbar spine with paracentral disc 
herniation at L4 to L5, with radiculopathy to the left lower 
extremity, there was no diagnosis given during service that 
would relate the current condition to military service.  The 
examiner added that there was no continuity of problem 
between active military service and the Veteran's current 
condition.  Therefore, it is more likely than not that the 
present low back condition was not related in any way to his 
active duty military service but rather to other factors.  
Again, when asked to opine as to whether or not the current 
back condition was at least as likely as not caused by trauma 
in the service such as parachuting or that given the onset of 
symptoms the degenerative disc disease had its onset in 
service, the examiner opined that the Veteran's current back 
disability was not caused by or the result of any problems 
that occurred while on active duty.  

As noted above, there are generally three evidentiary 
elements that must be shown before service connection can be 
established.  The evidence clearly shows that the Veteran has 
met two of these elements.  He sustained trauma to the low 
back during service and received treatment for this on one 
occasion.  Furthermore, he has a well established diagnosis 
of a current back disability.  The one remaining element that 
must be demonstrated is a relationship between the current 
disability and active service.  

Unfortunately, the bulk of the credible evidence fails to 
demonstrate that there is a relationship between the 
Veteran's current degenerative disc disease of L4 to L5 and 
the traumas for which he was treated during service.  The 
only competent medical opinion of record clearly states that 
it is less likely that not that there is such a relationship.  
Consequently, the Veteran's claim must fail. 

Initially, the Board notes that the service treatment records 
clearly show that sacralization of L5 was discovered 
following the February 1994 parachute injury.  However, these 
records also show that this is a congenital condition, and 
every subsequent examiner who has commented on the nature of 
this condition has agreed that it is congenital.  

Relevant regulations state that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Therefore, service connection may not be 
established for the sacralization of L5.  

In spite of the above, service connection for a congenital 
disability may be awarded if the disability is aggravated by 
superimposed disability during active service.  VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90).  In this case there is no 
evidence of aggravation of the congenital defect at L5 by way 
of superimposed injury.  The February 1994 service treatment 
records state that there was no sign of trauma at L5.  
Records dated subsequent to February 1994 have also stressed 
that there was no evidence of trauma.  Finally, the January 
2006 examiner noted the treatment in service and subsequent 
findings, but stressed unequivocally that the Veteran's 
current back disability was not caused by or the result of 
any problems that occurred while on active duty.  Therefore, 
there is no basis for service connection based on aggravation 
of the congenital defect at L5.  

However, as noted in the January 2006 opinion, the post 
service medical records demonstrate that the current source 
of the Veteran's problem is not the defect found at L5 or 
below but rather the herniated disc located at L4 to L5.  
Once again, the evidence fails to show a relationship between 
this degenerative disc disease and active service.  

First, the Board notes that degenerative disc disease is not 
a disability that is subject to presumptive service 
connection.  However, to the extent that the current findings 
can be interpreted to represent arthritis of the low back, 
there is no evidence of treatment for a low back disability 
during the one year presumptive period following discharge 
from service for any arthritis of the spine that might be 
present.  Therefore, there is no basis for a presumptive 
grant of service connection.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The only competent medical opinion expressed on the subject 
of the etiology of the Veteran's disability is the January 
2006 opinion from the VA examiner.  This examiner reviewed 
the entire medical record, considered the fact that the 
Veteran made many parachute jumps read the medical records 
pertaining to the February 1994 parachuting injury, and noted 
the April 2000 motor vehicle accident.  This examiner then 
opined that it is more likely than not that the present low 
back condition was not related in any way to the Veteran's 
active duty military service but rather to other factors.  
When asked to opine specifically as to whether or not the 
current back condition was at least as likely as not caused 
by trauma in the service such as parachuting, the examiner 
again opined that the Veteran's current back disability was 
not caused by or the result of any problems that occurred 
while on active duty.  

There is no competent medical opinion that contradicts the 
finding of the January 2006 VA examiner.  The Board is not 
free to substitute its own medical judgment over that of this 
examiner.  Furthermore, there is nothing in the record that 
would indicate the January 2006 examiner relied on an 
inaccurate version of the evidence to reach his conclusions.  
The examiner specifically stated that there was no continuity 
between active military service and the Veteran's current 
condition.  A review of the record indicates that this 
finding is supported by the record.  There is no evidence in 
the service treatment records that the Veteran complained of 
low back pain or received treatment for low back pain during 
the remainder of his service subsequent to February 1994.  
Moreover, while the Veteran suggests that the April 2000 
motor vehicle accident may have caused his degenerative disc 
disease, the April 2000 records specifically state that the 
Veteran did not have low back pains or radicular symptoms.  
The following two months of treatment records for this injury 
do not contain a single reference to low back pain.  The 
Veteran gave a history of back pain in March 2001 but the 
explanation does not refer to low back pain.  A history of 
traction for the neck, back, and shoulder in April 2000 was 
noted at this time, but the April 2000 records specifically 
references the absence of any low back complaints.  The Board 
notes that the contemporaneous records do show complaints and 
treatment for pain in the upper back, for which service 
connection has been established.  Finally, while the Veteran 
gives a history of low back pain since service on his more 
recent VA treatment records, the February 2003 records show 
that on his initial presentation for treatment he noted only 
a four day history of back pain, with one previous episode of 
back pain.  The Board concludes that the January 2006 opinion 
was based on a full and accurate reading of the record, and 
that there is no basis on which the Board can reject this 
finding.  

The Board recognizes the Veteran's sincere belief that the 
traumas he sustained during service have resulted in his 
current degenerative disc disease.  The Veteran is competent 
to report that he experienced back pain since the 1994 
injury.  However, the Veteran is not a physician, and he is 
not qualified to express a medical opinion as to a 
relationship between the trauma in service and his current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As already discussed, the only qualified medical 
opinion states unequivocally that there is no relationship 
between the Veteran's degenerative disc disease and active 
service.  In addition, the credibility of the Veteran's 
contention of continuous pain since 1994 is damaged by the 
lack of contemporaneous medical evidence of low back pain, 
which is made all the more damaging as the Veteran began 
receiving treatment for his upper back and shoulder 
complaints in April 2000 but denied low back pain at that 
time.  It seems inconceivable that had there been low back 
complaints following the 2000 accident that it would not have 
surfaced during the repeated follow-up treatment.  At no time 
are pertinent complaints noted.  This, and the history 
provided in February 2003 contraindicate the current history 
of continued complaints since 1994.

Similarly, while September 2004 VA treatment records and 
November 2005 private medical records contain a history of 
back pain since the 1994 injury, the Board finds that this 
does not constitute a medical opinion.  Instead, these 
records are only a recitation of the history provided by the 
Veteran.  This is confirmed by the fact that the September 
2004 medical records reported this history in the first 
person, as if it were the Veteran himself that was speaking.  
As this history was apparently provided entirely by the 
Veteran and is not otherwise supported by the record, it 
cannot serve as a medical opinion.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The Board must rely upon the one medical expert who has 
expressed an opinion in this matter and concludes that there 
is no relationship between the Veteran's degenerative disc 
disease at L4 to L5 and either his congenital deformity of L5 
or any of the traumas sustained during service.  This being 
the case, entitlement to service connection is not warranted.  




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with paracentral disc herniation 
at L4 to L5 with radiculopathy to the left lower extremity is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


